Citation Nr: 1023417	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic respiratory 
distress (also claimed as sinusitis, asthma, shortness of 
breath, bronchitis, residuals of pneumonia, and residuals of 
infections). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from August 1972 to 
July 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a December 2009 VA Form 9, the Veteran requested a Travel 
Board hearing at the RO in St. Petersburg, Florida.  
Therefore, a Travel Board/videoconference hearing should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel 
Board/videoconference hearing at the St. 
Petersburg, Florida RO.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


